      Case 2:20-cv-01986-WBS-DB Document 15 Filed 03/29/21 Page 1 of 3


 1    DAVID E. MASTAGNI (SBN 204244)
      TASHAYLA D. BILLINGTON (SB 307050)
 2    MASTAGNI HOLSTEDT
      A Professional Corporation
 3    1912 I Street
      Sacramento, California 95811-3151
 4    Telephone: (916) 446-4692
      Facsimile: (916) 447-4614
 5    davidm@mastagni.com
      tbillington@mastagni.com
 6
      Attorneys for Plaintiffs
 7
      RANDALL HAKES (SBN 233548)
 8    SACRAMENTO MUNICIPAL UTILITY DISTRICT
      6201 S Street, Mail Stop B406
 9    Sacramento, CA 95817-1818
      Telephone: (916) 732-7416
10    Facsimile: (916) 732-6581
      randall.hakes@smud.org
11
      Michael D. Youril, Bar No. 285591
12    Lisa S. Charbonneau, Bar No. 245906
      LIEBERT CASSIDY WHITMORE
13    A Professional Law Corporation
      135 Main Street, 7th Floor
14    San Francisco, California 94105
      Telephone:    415.512.3000
15    Facsimile:    415.856.0306
      myouril@lcwlegal.com
16    lcharbonneau@lcwlegal.com

17    Attorneys for Defendant

18                                 IN THE UNITED STATES DISTRICT COURT
19                                     EASTERN DISTRICT OF CALIFORNIA
20
      PHILIP WEBSTER, ROY TODD, ALBERT                   Case No. 2:20-cv-01986-WBS-DB
21    A. MENDOZA, NADINE GRUNEICH, and
      DAVID MARTIN, on behalf of themselves              JOINT STATUS REPORT AND
22    and all similarly situated individuals,            STIPULATION AND ORDER FOR
                                                         EXTENSION OF TIME
23                           Plaintiffs,
24             vs.
25    SACRAMENTO MUNICIPAL UTILITY
      DISTRICT,
26
                             Defendant.
27
28
     Joint Status Report and Stipulation             1                           Webster, et al., v. SMUD
                                                                        Case No. 2:20-cv-01986-WBS-DB
      9588670.1 SA010-004
      Case 2:20-cv-01986-WBS-DB Document 15 Filed 03/29/21 Page 2 of 3


 1             Pursuant to the Court’s January 15, 2021 Minute Order requiring the Parties to file their
 2    disposition documents or file a Joint Status Report no later than March 29, 2021, the Parties have
 3    met and conferred and hereby submit this Joint Status Report and Stipulation for Extension of
 4    Time based on the following:
 5             Since January 15, 2021, the Parties have finalized a settlement agreement.
 6             Since January 15, 2021, the Parties identified seven (7) plaintiffs who do not have a claim
 7    for damages and would not receive any recovery if this action were to proceed to trial. The
 8    seven (7) identified plaintiffs voluntarily agreed to dismiss their claims and the Parties
 9    accordingly filed stipulations to dismiss those seven (7) plaintiffs from this action.
10             Defendant is still in the process of obtaining signatures to the settlement agreement from
11    the remaining twenty-nine (29) plaintiffs.
12             The Parties are drafting a joint stipulation for the Court in support of approval of the
13    settlement agreement. Both parties will submit supporting declarations. The Parties are in the
14    process of exchanging final language in the joint stipulation and finalizing the supporting
15    declarations.
16             Pursuant to Local Rule 160(b), the Parties respectfully request the Court extend the
17    Parties’ deadline to file dispositional documents by no less than thirty (30) days, and extend both
18    Defendant’s deadline to respond to the complaint and the date of the Parties’ initial case
19    management conference by no less than thirty (30) days.
20
                                                     Respectfully Submitted:
21
      Dated: March 26, 2021                          MASTAGNI HOLSTEDT, A.P.C.
22
23                                           By:     /s/ Tashayla D. Billington
                                                     TASHAYLA D. BILLINGTON
24                                                   Attorneys for Plaintiffs
25    Dated: March 25, 2021                          LIEBERT CASSIDY WHITMORE
26
27                                           By:     /s/ Lisa S. Charbonneau (as authorized on 3/25/21)
                                                     LISA S. CHARBONNEAU
28                                                   Attorneys for Defendant
     Joint Status Report and Stipulation               2                             Webster, et al., v. SMUD
                                                                            Case No. 2:20-cv-01986-WBS-DB
      9588670.1 SA010-004
      Case 2:20-cv-01986-WBS-DB Document 15 Filed 03/29/21 Page 3 of 3


 1                                                   ORDER
 2             Having considered Plaintiffs Philip Webster, et al. (“Plaintiffs”) and Defendant
 3    Sacramento Municipal Utilities District’s (collectively the “Parties”) Joint Status Report and
 4    Stipulation For Extension of Time, and finding that good cause exists to issue an extension,
 5    IT IS HEREBY ORDERED THAT:
 6             1.       The Parties will have until Friday, April 30, 2021, to file Settlement Documents in
 7    this matter;
 8             2.       The Scheduling Conference is reset from April 12, 2021 to May 24, 2021 at 1:30
 9    p.m.. A joint status report shall be filed no later than May 10, 2021;
10             3.       Defendant’s deadline to respond to Plaintiffs’ complaint is reset from April 9,
11    2021 to May 7, 2021.
12
13    Dated: March 26, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Joint Status Report and Stipulation                3                             Webster, et al., v. SMUD
                                                                             Case No. 2:20-cv-01986-WBS-DB
      9588670.1 SA010-004
